UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4805


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES VICTOR BROADHURST,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:16-cr-00034-MOC-DSC-1)


Submitted: August 31, 2017                                  Decided: September 20, 2017


Before TRAXLER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Federal Public Defender, Interim, Ann L. Hester, FEDERAL
PUBLIC DEFENDER FOR THE WESTERN DISTRICT OF NORTH CAROLINA,
Charlotte, North Carolina, for Appellant. Jill Westmoreland Rose, United States
Attorney, Amy E. Ray, Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Victor Broadhurst was convicted of being a felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).          Broadhurst pled guilty,

reserving the right to appeal the district court’s order denying his motion to suppress a

firearm recovered after a pat-down search of his person. Broadhurst argues that the

district court erred in denying his motion to suppress because the police violated his

Fourth Amendment rights by conducting a Terry * stop without reasonable suspicion and,

as a result, the officers’ subsequent search for weapons was unlawful.

       In an appeal from the denial of a motion to suppress, we review the district court’s

legal determinations de novo and factual findings for clear error.        United States v.

Wharton, 840 F.3d 163, 168 (4th Cir. 2016). We construe the evidence in the light most

favorable to the government, id., and defer to the district court’s credibility findings.

United States v. Griffin, 589 F.3d 148, 150 n.1 (4th Cir. 2009).

       Consistent with the Fourth Amendment, a police officer may conduct a brief

investigatory stop, known as a Terry stop, “when the officer has a reasonable, articulable

suspicion that criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000)

(citing Terry, 392 U.S. at 30). “[I]n connection with such a seizure or stop, if presented

with a reasonable belief that the person may be armed and presently dangerous, an officer

may conduct a protective frisk.” United States v. Black, 525 F.3d 359, 364 (4th Cir.

       *
           Terry v. Ohio, 392 U.S. 1 (1968).




                                               2
2008).     In assessing whether a Terry stop was supported by reasonable, articulable

suspicion, we must consider the “totality of the circumstances . . . to see whether the

detaining officer has a particularized and objective basis for suspecting legal

wrongdoing.” United States v. Arvizu, 534 U.S. 266, 273 (2002) (internal quotation

marks and citation omitted). “Thus, factors which by themselves suggest only innocent

conduct may amount to reasonable suspicion when taken together.” United States v.

Perkins, 363 F.3d 317, 321 (4th Cir. 2004). While an officer’s “hunch” will not justify a

stop, Terry, 392 U.S. at 27, we “give due weight to common sense judgments reached by

officers in light of their experience and training.” Perkins, 363 F.3d at 321. “In cases

where an informant’s tip supplies part of the basis for reasonable suspicion, we must

ensure that the tip possesses sufficient indicia of reliability.” Id. at 323.

         With these standards in mind, after reviewing the parties’ briefs and the materials

submitted in the joint appendix, and fully considering the arguments, we conclude that

the district court did not err in denying the motion to suppress. We therefore affirm the

district court’s criminal judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                               3